Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/‌eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-20 of U.S. Patent No. 11,106,914. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	The table below shows the correspondence between the ‘347 application and ‘914 patent.
‘347 application
‘914 patent
(Claim 1)
1. A device, comprising: 
a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

determining a current activity associated with an augmented reality device according to movement associated with the augmented reality device; 

receiving, from the augmented reality device, image data associated with a first visual apparatus, 

wherein the augmented reality device captures the image data responsive to receiving a signal from the first visual apparatus;

determining whether the image data indicates a first marker associated the first visual apparatus, wherein a second marker associated with a second visual apparatus is previously detected, and wherein the first marker is in proximity to the second marker; and


responsive to the determining that the image data indicates the first marker associated with the first visual apparatus, sending a notification to an advertising server including the first marker associated with the first visual apparatus, the second marker associated with the second visual apparatus, and the current activity associated with the augmented reality device,




wherein the advertising server sends content data to the augmented reality device responsive to the notification, 


wherein the content data is selected by the advertising server according to a priority between the first marker and the second marker, and wherein the advertising server determines a priority between the first marker and the second marker according to the current activity.
(Claim 1)
1. A device, comprising: 
a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 

determining a current activity associated with an augmented reality device according to movement associated with the augmented reality device; 

receiving, from the augmented reality device, image data associated with a first visual apparatus, location information associated with the augmented reality device, and a first characteristic associated with the augmented reality device, 
wherein the augmented reality device captures the image data responsive to receiving a signal from the first visual apparatus, 

and wherein the first characteristic associated with the augmented reality device includes an identification of an application executing via the augmented reality device; determining whether the image data indicates a first marker associated the first visual apparatus, wherein a second marker
… 

responsive to the determining that the image data indicates the first marker associated with the first visual apparatus, sending a notification including the first marker associated with the first visual apparatus, the second marker associated with the second visual apparatus, the location information associated with the augmented reality device, the current activity associated with the augmented reality device, and the first characteristic associated with the augmented reality device to an advertising server,

wherein the advertising server sends content data to the augmented reality device responsive to the notification, 


wherein the advertising server determines a priority between the first marker and the second marker according to the current activity, wherein the content data is selected by the advertising server according to the priority between the first marker and the second marker, the location information and the first characteristic associated with the augmented reality device, and wherein the content data includes three-dimensional image data.


‘347
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
‘914
1
10
3
4
5
6
8
8
1
1
11
13
14
15
16
17
18
19
20


As for claim 2 (‘347 application), claim 1 of the ‘917 patent recites “wherein the content data is selected by the advertising server according to the priority between the first marker and the second marker, the location information.” Similarly, the content data is selected based on a determined “priority between the first marker and the second marker according to the current activity,” wherein the “current activity” is determined according to “location information.” 


Allowable Subject Matter
Claims 1-20 would be allowed if the Double Patenting rejection is overcome. As to claims 1, 13 and 18 references Fujimaki, Liu, Davis, Sun, Richey have been made of record as teaching (see Office Action, 3/31/2021, for parent case 16/700097) a device, comprising: a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: determining a current activity associated with an augmented reality device according to movement associated with the augmented reality device; receiving, from an-the augmented reality device, image data associated with a visual apparatus, location information associated with the augmented reality device, and a first characteristic associated with the augmented reality device, wherein the augmented reality device captures the image data responsive to receiving a signal from the visual apparatus, and wherein the first characteristic associated with the augmented reality device includes an identification of an application executing via the augmented reality device; determining whether the image data indicates a marker; and responsive to the determining that the image data indicates the marker, sending a notification including the location information associated with the augmented reality device, the current activity associated with the augmented reality device, and the first characteristic associated with the augmented reality device to an advertising server, wherein the advertising server sends content data to the augmented reality device responsive to the notification, wherein the content data is selected by the advertising server according to the location information, the current activity, and the first characteristic associated with the augmented reality device, and wherein the content data includes three-dimensional image data.

However, none of the prior art teaches or suggests determining whether the image data indicates a first marker associated the first visual apparatus, wherein a second marker associated with a second visual apparatus is previously detected, and wherein the first marker is in proximity to the second marker; and responsive to the determining that the image data indicates the first marker associated with the first visual apparatus, sending a notification to an advertising server including the first marker associated with the first visual apparatus, the second marker associated with the second visual apparatus, and the current activity associated with the augmented reality device, wherein the advertising server sends content data to the augmented reality device responsive to the notification, wherein the content data is selected by the advertising server according to a priority between the first marker and the second marker, and wherein the advertising server determines a priority between the first marker and the second marker according to the current activity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616